Case: 16-17755     Date Filed: 11/30/2017   Page: 1 of 26


                                                                           [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-17755
                           ________________________

                        D.C. Docket No. 1:14-cv-00590-C


BARCLIFF, LLC,
d.b.a. Radcliff/Economy Marine Services,

                                                  Plaintiff - Appellant,


                                       versus


M/V DEEP BLUE, IMO NO. 9215359,
her engines, apparel, furniture, equipment,
appurtenances, tackle, etc., in rem,

                                                  Defendant - Appellee,

ING BANK N.V.,
P. O. Box 1800 ALP B.02.050
Amsterdam 1000 BV Netherland,

                                                  Intervenor - Appellee.
               Case: 16-17755       Date Filed: 11/30/2017      Page: 2 of 26


                              ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                   (November 30, 2017)

Before ED CARNES, Chief Judge and BLACK, Circuit Judges, and MAY, *
District Judge.

BLACK, Circuit Judge:

       The M/V Deep Blue is a pipe-laying vessel deployed in the Gulf of Mexico.

In late 2014, the Deep Blue required a routine refueling. Its owner contacted a

global marine fuel supplier. The supplier agreed to sell the fuel and deliver it to

the Deep Blue at the Port of Mobile, Alabama. Rather than fulfill the order out of

its own stocks, the supplier purchased the fuel from an affiliate. The affiliate, in

turn, subcontracted with Plaintiff-Appellant Barcliff, LLC, d/b/a Radcliff/Economy

Marine Services (Radcliff), a Mobile-based maritime fuel provider, to supply and

deliver the fuel. Radcliff rendered performance and fueled the Deep Blue in

November 2014.

       This otherwise ordinary transaction ultimately became a problem for

Radcliff because, before any money changed hands, the global marine fuel

conglomerate collapsed into bankruptcy. Radcliff found itself in the position of


       *
        Honorable Leigh Martin May, United States District Judge for the Northern District of
Georgia, sitting by designation.
                                              2
              Case: 16-17755      Date Filed: 11/30/2017    Page: 3 of 26


having supplied several hundred metric tons of fuel on the credit of a now-

insolvent counterparty. Radcliff asserted a maritime lien on the Deep Blue in a bid

to recover directly from the ship, giving rise to this litigation.

      After a bench trial, the district court determined Radcliff did not have a lien

on the Deep Blue. Instead, a lien had arisen in favor of the global fuel supplier,

and was duly assigned to ING Bank N.V. (ING), an intervenor in the suit. Radcliff

appeals, and we affirm.

                                  I. BACKGROUND

      The significance of the contractual structure of the sale outlined above will

become clear in the course of our analysis. Accordingly, we begin by introducing

the parties to the transaction in relation to their contractual counterparties.

A. The Sequence of Contracts

      1. Technip purchases bunkers from O.W. UK

      Technip UK Limited (Technip) is a U.K.-based company and the owner of

the Deep Blue. Since 2001, Technip has used the Deep Blue to lay pipe for oil rigs

in the Gulf. The Deep Blue requires periodic refueling. Each time, Technip’s

Scotland-based procurement team solicits bids from a handful of international fuel

suppliers. The suppliers respond with price quotes, and Technip selects the most

appropriate proposal.




                                            3
                Case: 16-17755        Date Filed: 11/30/2017        Page: 4 of 26


       O.W. Bunkers (UK) Limited (O.W. UK), also a U.K. entity, is a member of

the O.W. Bunker Group, a global fuel supply conglomerate. On October 22, 2014,

Technip sent out a request for quotations to O.W. UK and two other suppliers,

seeking bunker fuel 1 for the Deep Blue in the Port of Mobile, Alabama. After

reviewing the bids, Technip awarded the supply contract to O.W. UK, whose offer,

at $824 per metric ton, was the least expensive.2 Payment was to be due within

thirty days of delivery.

       2. O.W. UK purchases bunkers from O.W. USA

       Now obligated to supply the Deep Blue in the Gulf of Mexico, O.W. UK

entered into a second purchase and sale contract in order to procure the 850 metric

tons of bunkers it had agreed to sell to Technip. This time, O.W. UK was the

buyer of the fuel and O.W. Bunker USA, Inc. (O.W. USA) was the seller. O.W.

USA, a Houston-based sibling company of O.W. UK, agreed to sell 850 metric



       1
          Bunker fuel (or “bunkers”) is synonymous with maritime fuel. See Bunker fuel,
Webster’s Third New International Dictionary, Unabridged, http://unabridged.merriam-
webster.com/bunker%20fuel (last visited Nov. 13, 2017) (defining bunker fuel as “any of various
fuel oils used especially on ships”). This opinion uses the terms interchangeably.
       2
          O.W. UK agreed to sell fuel to Technip; it did not agree to become Technip’s agent or
broker to bind Technip to a fuel purchase agreement with a third party. The sales order
confirmation listed O.W. UK as seller and was addressed to Technip as purchaser and it stated
the price, date of delivery, and port of delivery, but there was no indication of any delegation of
authority to purchase on Technip’s behalf. Evidence presented at trial indicated that, consistent
with their purchaser-seller relationship, if Technip had had any quality or quantity issues, they
would have been addressed with O.W. UK, and not with any downstream local supplier-
subcontractors retained by O.W. UK. This is also Radcliff’s understanding, as its pretrial
stipulations indicate.
                                                 4
             Case: 16-17755       Date Filed: 11/30/2017   Page: 5 of 26


tons of bunker fuel to O.W. UK for $823.30 per ton, with delivery to be made to

the Deep Blue in Mobile.

      3. O.W. USA purchases bunkers from Radcliff

      O.W. USA had agreed to sell O.W. UK 850 tons of fuel, but the fuel would

not come from its own stocks. Rather, O.W. USA added a final link to the chain of

contracts by retaining Radcliff to supply the bunkers. Radcliff agreed to sell the

fuel to O.W. USA and deliver it to the Deep Blue at a price of $823 per ton,

payment due within thirty days.

B. The Fueling

      After the contractual arrangements were worked out, O.W. USA emailed

Radcliff and put Radcliff in touch with the Chief Engineer of the Deep Blue, Ian

Ladyka, to coordinate delivery. Radcliff communicated with Ladyka, rather than

O.W. USA, from that point on with respect to the logistics of the fueling.

      Radcliff fueled the Deep Blue outside the Port of Mobile on November 1,

2014. When the fueling was complete, Ladyka signed a bunker delivery certificate

acknowledging that the 850 tons of fuel had been conveyed. Each seller sent an

invoice to its respective buyer at their agreed prices: Radcliff to O.W. USA for the

fuel sold to it and delivered to the Deep Blue; O.W. USA to O.W. UK; and O.W.

UK to Technip.




                                           5
             Case: 16-17755     Date Filed: 11/30/2017   Page: 6 of 26


C. ING Bank and the Collapse of the O.W. Bunker Group

      The ship now fueled and having recommenced its operations, all that

remained was settlement. Had everything gone according to plan, Technip would

have paid O.W. UK $700,400 for 850 tons of fuel at $824 per ton; O.W. UK would

have paid O.W. USA $699,805; and O.W. USA would have paid Radcliff

$699,550. But none of these sums was remitted because the O.W. Bunker Group,

the global marine fuel conglomerate of which O.W. UK and O.W. USA were

members, imploded. The Group’s parent company filed for bankruptcy in its

native Denmark on November 7, 2014, one week after the Deep Blue was fueled,

and concurrent bankruptcy cases were opened for its subsidiaries, including O.W.

UK and O.W. USA, in jurisdictions around the world. Relevant here, O.W. USA’s

proceeding commenced on November 13, 2014, in the District of Connecticut. See

Chapter 11 Voluntary Petition, In re O.W. Bunker USA Inc., No. 14-51722 (Bankr.

D. Conn. Nov. 13, 2014). Thus, Radcliff remained unpaid.

      An overview of the O.W. Bunker Group explains the involvement of ING in

this case. The O.W. Bunker Group was founded in Denmark in 1980 and grew to

be one of the world’s largest maritime fuel providers. The Group’s operations

consisted of a physical supply division, which provided bunkers directly from the

Group’s onshore stocks using its own fleet of ships, and a trading and reselling

division, which bought fuel from third parties and sold it at a markup.


                                          6
               Case: 16-17755   Date Filed: 11/30/2017    Page: 7 of 26


      In December 2013, eleven months before the transaction at issue in this case,

members of the O.W. Bunker Group, including O.W. UK and O.W. USA, entered

into a $700 million revolving credit agreement with ING and a syndicate of other

lenders to supply working capital. The credit was secured by O.W. Bunker

Group’s receivables due from customers around the world pursuant to a security

agreement governed by English law (the Security Agreement).

      Over the course of 2014, the Group drew down nearly the entire facility,

which empowered ING to take its security, namely, payments that third parties

owed to members of the Group. ING began to do so pursuant to a cooperation

agreement between ING and the bankruptcy estate of O.W. UK, by which ING

became entitled to collect on O.W. UK’s outstanding receivables, with all

recoveries to be paid into ING accounts. Among them was Technip’s unpaid

invoice for the fuel supplied to the Deep Blue.

D. This Suit

      Having received no payment, and with its contractual counterparty, O.W.

USA, in bankruptcy, Radcliff filed this suit in the Southern District of Alabama on

December 19, 2014, seeking a lien on the Deep Blue so that it could collect from

the ship. Notwithstanding the fact that its contractual obligation to supply the ship

had been owed to O.W. USA, not to Technip, Radcliff contended that it had

supplied the vessel and not been paid, so it was entitled to a lien. Technip made a


                                          7
                Case: 16-17755        Date Filed: 11/30/2017      Page: 8 of 26


restricted appearance for the purpose of defending the claim against the vessel.

Technip was willing to pay for the fuel supplied to its ship, but wanted to be sure it

only paid once, since its contractual debt was to O.W. UK, not to Radcliff, with

whom it had no contractual relationship at all. Consequently, Technip deposited

$705,529.50 into the registry of the court, equal to the value of the invoice from

O.W. UK for the fuel plus interest, to be distributed according to the court’s

ultimate determination.

      In April 2015, ING intervened in the suit. ING alleged that O.W. UK

supplied the fuel to the ship, albeit using subcontractors, and Technip had not yet

paid O.W. UK, so O.W. UK, not Radcliff, had a lien on the Deep Blue. In

addition, ING had taken title to O.W. UK’s accounts receivable as a result of the

credit arrangements. Thus, ING asserted that it, not Radcliff, was entitled to the

money Technip paid into the court.

      The parties consented to try the case before a magistrate judge. 3 Following a

two-day bench trial, the court entered an order concluding that Radcliff did not

possess a lien on the ship. O.W. UK, on the other hand, did have a lien, and had

duly assigned it to ING. The court entered judgment against Radcliff and in favor

of ING and directed that the full amount Technip paid into its registry be disbursed

to ING. Radcliff appealed.

      3
          As such, we have appellate jurisdiction under 28 U.S.C. § 636(c)(3).


                                                8
                Case: 16-17755        Date Filed: 11/30/2017        Page: 9 of 26


                                II. STANDARD OF REVIEW

       When a district court sitting in admiralty conducts a bench trial, we review

the court’s factual findings for clear error and its conclusions of law de novo.

Venus Lines Agency, Inc. v. CVG Int’l Am., Inc., 234 F.3d 1225, 1228 (11th Cir.

2000).

                                       III. DISCUSSION

       “A maritime lien is a special property right in a ship given to a creditor by

law as security for a debt or claim, and it attaches the moment the debt arises.”

Crimson Yachts v. Betty Lyn II Motor Yacht, 603 F.3d 864, 868 (11th Cir. 2010)

(quotations omitted). The Federal Maritime Lien Act (FMLA) 4 determines when a

person is entitled to such a lien. It reads:

       [A] person providing necessaries to a vessel on the order of the owner
       or a person authorized by the owner . . . has a maritime lien on the
       vessel . . . .

46 U.S.C. § 31342(a). We have held that under a plain reading of the statute, “to

obtain a maritime lien, a person must: (1) provide necessaries; (2) to a vessel;




       4
          In 1989, FMLA was recodified under the heading “Commercial Instruments and
Maritime Liens.” See Coast Guard Authorization Act of 1989, Pub. L. 101-225, 103 Stat 1908.
The parties and the district court refer to the statute as “CIMLA,” but this opinion will retain the
act’s original title. The amendments did not change the substance of the statute. Crimson
Yachts, 603 F.3d at 872.


                                                  9
                 Case: 16-17755      Date Filed: 11/30/2017       Page: 10 of 26


(3) on the order of the owner or agent.”5 Galehead, Inc. v. M/V Anglia, 183 F.3d
1242, 1244 (11th Cir. 1999).

       In this case, the parties agree Radcliff satisfied the first and second elements

of the statute when it provided 850 metric tons of bunker fuel to the Deep Blue in

Mobile, Alabama. The subject of their dispute is whether Radcliff supplied the

ship “on the order of the owner.” If not, then Radcliff has no lien.

       ING’s asserted lien, on the other hand, requires us to answer two questions.

First, did O.W. UK actually “provide necessaries” to the Deep Blue, even though it

subcontracted the job to O.W. USA, and in turn to Radcliff? Second, even if a lien

arose in O.W. UK’s favor, did O.W. UK assign the lien to ING? If we answer both

those questions in the affirmative, the district court was correct that ING has a lien

on the Deep Blue.

       We begin with Radcliff.

A. Whether Radcliff Has a Lien

       1. The general rule: A subcontractor does not receive a lien

       As noted above, the parties agree that neither O.W. UK nor O.W. USA was

Technip’s agent or broker.6 Thus, Radcliff cannot aver that Technip authorized


       5
          Sweet Pea Marine, Ltd. v. APJ Marine, Inc. adds an additional requirement that the
necessaries be supplied “at a reasonable price,” 411 F.3d 1242, 1249 (11th Cir. 2005), but that is
not at issue in this case.
       6
           See supra note 2.


                                                10
                Case: 16-17755         Date Filed: 11/30/2017   Page: 11 of 26


those entities to establish an agreement between Radcliff and Technip. Rather, as

we have discussed, each party entered into a separate contract—Technip with

O.W. UK, O.W. UK with O.W. USA, and O.W. USA with Radcliff. Radcliff’s

case turns, then, on whether it can show that it acted “on the order of the owner,”

Technip, in some more indirect way.

      To that end, we first address Radcliff’s contention that the district court

erred in refusing to follow Marine Fuel Supply & Towing, Inc. v. M/V Ken Lucky,

869 F.2d 473 (9th Cir. 1988). In Radcliff’s view, this nearly three-decades-old

Ninth Circuit case “applies with dispositive force” because of its ostensible factual

similarity. Brief of Appellant at 15. In Ken Lucky, Bulkferts, a subcharterer of the

ship the Ken Lucky, ordered its managing agent, Eurostem, to procure fuel for the

ship.7 Ken Lucky, 869 F.2d at 475. Eurostem contacted Brook which, in turn,

instructed Gray to place an order with Marine Fuel. Marine Fuel supplied the ship,

billed Gray, and sought payment from Brook, but Brook went bankrupt. Marine

Fuel asserted a lien on the vessel. Id. The district court wanted to know whether

Brook was also Bulkferts’s agent, in which case Marine Fuel might be said to have

performed the work on the order of “a person authorized by the owner.” Id. at 476.

The Ninth Circuit, however, concluded such a determination was unnecessary

because the defendants had admitted that “Marine Fuel sold marine fuel and

      7
          Full names of the entities are omitted for clarity.


                                                  11
               Case: 16-17755   Date Filed: 11/30/2017    Page: 12 of 26


bunkers to Bulkferts.” Id. Because the parties had “agree[d] that the order

originated from Bulkferts” and Bulkferts accepted the fuel when Marine Fuel

delivered it, Marine Fuel obtained a lien on the ship. See id. at 477. In essence,

the court decided that the appellees’ admission satisfied the order-of-the-owner

requirement.

      Radcliff appears to read Ken Lucky as standing for the proposition that any

time an owner orders fuel for its ship, and that fuel is accepted from the third-party

supplier by a member of the crew, a maritime lien arises in favor of the supplier—

even if the owner ordered the fuel from a different entity. That view of Ken Lucky

is strained because of the appellees’ admission noted above. See id. (“[W]e need

not reach the question whether the district court’s conclusion that Brook was not

Bulkfert’s [sic] agent is erroneous because appellees have already admitted that the

fuel and bunkers were sold to Bulkferts.” (emphasis in original)). We read the case

as highly dependent upon that particular factual stipulation, which is not present

here. But more fundamentally, we have difficulty comprehending how the district

court here could have committed an error of law in declining to follow Ken Lucky,

as it is not binding law in this Circuit. See United States v. Rosenthal, 763 F.2d
1291, 1294 n.4 (11th Cir. 1985) (“[A]ny decision of another circuit, published or

unpublished, is only of persuasive value.”).




                                          12
               Case: 16-17755        Date Filed: 11/30/2017        Page: 13 of 26


       Radcliff’s rejoinder is that Ken Lucky “mirrors this Circuit’s broad[ ]

interpretation of ‘order of the owner.’” Brief of Appellant at 14. That is, whereas

the district court invoked the principle of stricti juris,8 it should have construed the

FMLA broadly, in which case it would have found Ken Lucky persuasive. Radcliff

cites Atlantic & Gulf Stevedores, Inc. v. M/V Grand Loyalty, 608 F.2d 197, 202

(5th Cir. 1979),9 for the proposition that FMLA is to be given a liberal application.

Some of the Court’s statements in that case might appear on their face to cast doubt

on the time-honored principle that “[m]aritime liens are governed by the principle

stricti juris and will not be extended by construction, analogy or inference.”10

Inbesa Am., Inc. v. M/V Anglia, 134 F.3d 1035, 1037 n.3 (11th Cir. 1998)

       8
         “Of strict right of law; according to the exact law, without extension or enhancement in
interpretation.” Stricti juris, Black’s Law Dictionary (10th ed. 2014).
       9
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.
       10
          Specifically, in Grand Loyalty, the Court opined that, in light of the legislative history
of the 1971 amendments to the FMLA, the Act “is not to be viewed through the constricting
glass of Stricti juris, or as some would suggest, Strictissimi juris.” Grand Loyalty, 608 F.2d at
201. The case centered on the question of which individuals have authority to procure
necessaries such that a maritime lien would attach. The Court cited legislative history indicating
Congress was concerned with the problem of materialmen furnishing necessaries to a vessel
without having the time or ability to check if the charterer and the owner had entered into a “no
lien” clause, the effect of which would be to limit the agency of the charterer and specifically to
prevent him from ordering necessaries that would result in a lien under the statute. Id. at 201–
202 n.7 (citing 1971 U.S.C.C.A.N. 1364–65). From the perspective of the materialman, it would
be impossible to know whether or not the charterer’s authority was so limited. Congress enacted
the 1971 amendments to provide a presumption in such situations, analogous to the apparent
authority rule in agency law. Id. However, it is important to note that Grand Loyalty did not
involve the meaning of “on the order of the owner,” but only “a person authorized by the
owner.”


                                                13
              Case: 16-17755     Date Filed: 11/30/2017    Page: 14 of 26


(quotations omitted). However, our subsequent decisions have clarified this

Court’s position. In In re Container Applications International, Inc., we held that

Grand Loyalty’s sweeping statement is confined to its facts. 233 F.3d 1361, 1366

(11th Cir. 2000) (“Grand Loyalty simply held that it was unnecessary to apply this

rule of construction [stricti juris] because it was clear that Congress intended,

through the 1971 amendments, to make it easier and more certain for stevedores

performing traditional services to be protected.”). Indeed, we expressly rejected

the argument that Grand Loyalty “requires that we interpret all provisions of the

FMLA liberally,” stating that “[w]e do not find this to be the holding in Grand

Loyalty.” Id.; cf. Crimson Yachts, 603 F.3d at 872 (“Like its predecessors,

Congress passed the current version of the Federal Maritime Lien Act to resolve

misunderstandings that had developed about the meaning of the Act; Congress did

not intend to effect any dramatic substantive change.”).

      Accordingly, we decline Radcliff’s invitation to read “on the order of the

owner” so broadly. Were we presented with an issue of first impression, we might

also question the practical utility of Radcliff’s desired interpretation. Stricti juris

or not, however, we have already had occasion to construe “on the order of the

owner,” and the result we reached is inconsistent with Radcliff’s position.

Galehead, Inc. v. M/V Anglia, 183 F.3d 1242 (11th Cir. 1999), is our leading case

in this area and it squarely controls this appeal. In light of Galehead, it cannot be


                                           14
                Case: 16-17755        Date Filed: 11/30/2017        Page: 15 of 26


said that Technip ordered Radcliff to supply the fuel to the Deep Blue within the

meaning of the FMLA.

      In Galehead, we considered three purported liens on the M/V Anglia arising

from three occasions on which fuel was supplied to it. First, in August 1995,

Genesis, the charterer, contacted Polygon to obtain bunkers.11 Id. at 1244.

Polygon subcontracted with Asamar, and Asamar found a supplier, which supplied

and delivered the fuel to the ship. Asamar paid the supplier, but never received

payment. It assigned its claim to Galehead, a collection agency. Id. The same

sequence of events occurred again in September 1995, and Asamar assigned its

second claim against the ship to Galehead as well. Id. In October 1995, Genesis

once again sought fuel for the Anglia. This time, Polygon bypassed Asamar and

subcontracted directly with the supplier. Once again, Genesis did not pay.

Polygon assigned its claim to Galehead. Id.

      Galehead brought suit seeking payment and asserted three liens on the ship,

the first two assigned by Asamar and the third by Polygon. We held Asamar had

no liens to assign to Galehead because it did not act “on the order of the owner;”

rather, Asamar acted at Polygon’s request. Id. at 1245 (“Asamar did not provide

the bunkers on order of the owner or an authorized agent. Asamar provided the

bunkers at Polygon’s request, and Polygon is not [an agent of Genesis].”).


      11
           Once again, full names of the entities are omitted for clarity.
                                                  15
               Case: 16-17755         Date Filed: 11/30/2017        Page: 16 of 26


Polygon, however, was in direct privity with Genesis, and clearly acted on

Genesis’s orders. Id. Although Polygon subcontracted to a third party rather than

supply the vessel with its own personnel, it nevertheless satisfied all three elements

of the maritime lien statute: Polygon provided necessaries (the fuel) to the ship

(the Anglia) on the order of the owner (Genesis). Id. Galehead was entitled to one

lien on the Anglia, that assigned by the general contractor, Polygon, but it was not

entitled to the liens ostensibly assigned by the subcontractor, Asamar.

       Galehead stands for the rule in this Circuit: Where the owner directs a

general contractor to provide necessaries to its vessel, a subcontractor retained by

the general contractor to perform the work or provide the supplies is generally not

entitled to a maritime lien. Id. at 1245; accord Cianbro Corp. v. George H. Dean,

Inc., 596 F.3d 10, 17 (1st Cir. 2010); Lake Charles Stevedores, Inc. v. Professor

Vladimir Popov MV, 199 F.3d 220, 229 (5th Cir. 1999); S.C. State Ports Auth. v.

M/V Tyson Lykes, 67 F.3d 59, 61 (4th Cir. 1995); Port of Portland v. M/V Paralla,

892 F.2d 825, 828 (9th Cir. 1989). This is because, absent facts indicating the

owner has designated the general contractor as its agent to procure necessaries on

its behalf, a general contractor does not have the authority to bind the ship.12 See



       12
          The statute does not list a general contractor as a party presumed to have authority to
bind the ship. See 46 U.S.C. § 31341(a). It is, of course, entirely possible that the facts of a case
would show that the general contractor was in an actual agency relationship with the vessel, in
which case it would have authority to bind it. See Galehead, 183 F.3d at 1245 n.2. However, as
noted above, see supra note 2, the parties stipulated in this case that neither O.W. UK nor O.W.
                                                 16
               Case: 16-17755       Date Filed: 11/30/2017      Page: 17 of 26


Port of Portland, 892 F.2d at 828 (“It is the general rule that a general contractor

does not have the authority to bind a vessel.”). As such, the subcontractor is

merely a contractual counterparty of the general contractor; it has no relationship

with the owner. It is the general contractor that, on the order of the owner,

provides the necessaries to the ship. Whether it does so with its own employees

and supplies or by retaining a subcontractor is immaterial. Absent certain

extraordinary circumstances as discussed below, a subcontractor cannot meet the

third statutory element required to obtain a maritime lien. Id.; 46 U.S.C.

§ 31342(a).

       Under the general rule as stated, Radcliff does not have a maritime lien on

the Deep Blue. Radcliff acted on the order of O.W. USA, not Technip.

       2. The exception: Significant and ongoing involvement

       However, Galehead recognizes an exception to the general rule. Even

where the general contractor is not an agent of the owner, and the owner does not

initially order the subcontractor to perform the work, it might still be said that the

owner “somehow authorized” the work if it “was sufficiently aware of, and

involved in, [the] work that it might be said that [the subcontractor] was working

for [the owner].” Galehead, 183 F.3d at 1245. Specifically, we held that “[w]here



USA was an agent of Technip. To the extent Radcliff suggests otherwise, the district court did
not clearly err in so finding.


                                               17
             Case: 16-17755      Date Filed: 11/30/2017    Page: 18 of 26


the level of involvement between the owner and the third-party provider was

significant and ongoing during the pertinent transaction,” a question of fact may

arise as to whether the third-party provider (i.e., the subcontractor) in effect

performed the work on the order of the owner. Id.

      Galehead arrived at the significant-and-ongoing-involvement exception by

looking to prior Eleventh Circuit cases on the subject. On the one hand, our Court

has discerned certain circumstances in which a subcontractor could obtain a lien

even though the general contractor was the one that took the official order from the

owner. Those cases involved extensive maintenance, such as painting, coating,

and cleaning, Marine Coatings of Ala., Inc. v. United States, 932 F.2d 1370 (11th

Cir. 1991), or repair work, Stevens Tech. Servs., Inc. v. United States, 913 F.2d
1521 (11th Cir. 1990). Moreover, in those cases, although the initial order to do

the work was given to the general contractor, the owner and the subcontractor

developed a relationship over an extended period of time as the work progressed.

In Stevens, for example, the owner was in contact almost exclusively with the

subcontractor because the general contractor did not have the capability to perform

the work. Id. at 1535. Instead, the owner dealt directly with the subcontractor and

its employees directed, inspected, tested, and approved the subcontractor’s work on

a continuing basis. Id. at 1525–26, 1535. Thus, the owner’s participation with the




                                           18
              Case: 16-17755       Date Filed: 11/30/2017     Page: 19 of 26


subcontractor was so substantial that it could not seriously be argued the work was

not done on the owner’s orders. Id.

       The Galehead panel juxtaposed Marine Coatings and Stevens with cases

involving a one-off transaction, “where the degree of involvement with the owner

is minimal or nonexistent.” Galehead, 183 F.3d at 1246. One of those cases

involved fuel provision. Id. (citing Tramp Oil & Marine, Ltd. v. M/V Mermaid I,

805 F.2d 42, 45 (1st Cir. 1986)). In those circumstances, the subcontractor would

not receive a lien. Id.

       In light of these precedents, the Galehead panel determined Asamar did not

fall within the exception to the general rule that subcontractors do not receive liens.

There was no genuine dispute as to whether Asamar “had the kind of relationship

with Genesis that would establish that Genesis authorized Asamar’s work on the

vessel.” 183 F.3d at 1246. Asamar’s contact with Genesis was much more limited

than the significant and ongoing involvement between the subcontractors and the

owners in Marine Coatings and Stevens.

       Radcliff attempts to avail itself of the significant-and-ongoing-involvement

exception in this case. The problem for Radcliff is that it does so for the first time

on appeal. 13 It offered the district court no occasion to consider the exception, so


       13
         Radcliff contends that Galehead established a five-factor test for significant and
ongoing involvement, consisting of the following elements: (1) whether the owner was aware of
the subcontractor’s performance before and during the performance; (2) the amount of work
                                             19
               Case: 16-17755        Date Filed: 11/30/2017        Page: 20 of 26


the trial proceeded without any reference to it. Rather, Radcliff argued that, even if

Ken Lucky did not control the case, the acceptance of the fuel by the Deep Blue’s

Chief Engineer constituted “ratification” of a contract between Technip and

Radcliff directly. See Amended Brief in Support of Summary Judgment at 5; Trial

Transcript at 216, 221–223, 245. This “ratification” argument is markedly

different from Galehead’s significant-and-ongoing-involvement test. Radcliff’s

failure to present the district court with the possibility that it fell into the Galehead

exception deprived the court of the opportunity to weigh the facts in light of it.

Consequently, the argument is not properly before us.14 Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“This Court has repeatedly



performed by the subcontractor; (3) whether the owner inspected the subcontractor’s work; (4)
whether the owner gave provisional and final acceptance of the subcontractor’s work; and (5)
whether the work was fully accepted and compensated. See Galehead, 183 F.3d at 1245–46;
Brief of Appellant at 18. While we are not required to address Radcliff’s new reading of
Galehead because it was not raised before the district court, we nonetheless are not persuaded by
it. Galehead, rather than enshrining those factors into a legal test, merely listed them as some of
the facts present in Marine Coatings that were relevant to the disposition of that case. Id.
Though analogous facts could be relevant, they are not dispositive: the touchstone is significant
and ongoing involvement. See id. at 1245 (“Where the level of involvement between the owner
and the third-party provider was significant and ongoing during the pertinent transaction, the
courts have found a triable issue of fact about whether the third-party deserved a lien.”).
       14
          Radcliff admitted at oral argument that it did not make this argument to the district
court, but urged us to consider it nonetheless. Although we have the discretion to consider an
argument that was not presented to the district court, we do so only when “special
circumstances” exist. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1332 (11th Cir.
2004) (listing five instances when this Court may consider an argument raised for the first time
on appeal). Radcliff does not show how any of those special circumstances are present here; it
merely asserts that the record is sufficiently developed for this Court to apply the legal test it
submits on appeal. We disagree and decline to consider the merits of Radcliff’s argument.


                                                20
               Case: 16-17755        Date Filed: 11/30/2017       Page: 21 of 26


held that an issue not raised in the district court and raised for the first time in an

appeal will not be considered by this court.” (quotations omitted)); accord Hurley

v. Moore, 233 F.3d 1295, 1297 (11th Cir. 2000) (“Arguments raised for the first

time on appeal are not properly before this Court.”).

       As a result, the district court did not err in determining Radcliff does not

have a lien on the Deep Blue.15

B. Whether ING Has a Lien

       As previously stated, whether ING has a lien on the Deep Blue depends first

on whether O.W. UK had a lien and second on whether that lien was assigned to

ING under the Security Agreement. The district court answered both questions in

the affirmative, and we find no error in its determination.

       1. Whether O.W. UK Had a Lien

       There is no dispute that O.W. UK acted “on the order” of Technip, the

owner of the Deep Blue, when it agreed to sell 850 metric tons of bunker fuel to

Technip for the ship’s use. Whether O.W. UK had a lien on the ship comes down

to whether it “provided” the fuel within the meaning of the statute. Radcliff

contends O.W. UK did not. After all, Radcliff ultimately delivered it.

       15
          It is unfortunate that Radcliff supplied the fuel and was not paid. But by entering into a
contractual relationship exclusively with O.W. USA, Radcliff became O.W. USA’s creditor. It
is assuredly not the only one. O.W. USA’s other creditors are doubtless vying for repayment in
bankruptcy court. Rather than pursue its claim there, Radcliff elected to go after Technip for the
full amount by asserting a lien on the Deep Blue, even though Technip purchased the fuel from
O.W. UK and was contractually obligated to pay O.W. UK for it. It was Radcliff’s right to
gamble, but its choice should elicit no sympathy.
                                                21
             Case: 16-17755     Date Filed: 11/30/2017    Page: 22 of 26


      The last time we considered this question was, once again, in Galehead.

And under that case, the answer would appear to be straightforward: O.W. UK

clearly “provided” the fuel, by delegating performance to Radcliff, who then

delivered it. Basic contract principles provide that in general, a party meets its

obligations under an agreement when the party’s delegate renders performance.

See Galehead, 183 F.3d at 1245 (“A contracts to deliver to B coal of specified kind

and quality. A delegates the performance of this duty to C, who tenders to B coal

of the specified kind and quality. The tender has the effect of a tender by A.”

(citing Restatement (Second) of Contracts § 318 cmt. a, illus. 2 (1979))). When we

were presented with this question in Galehead, on materially identical facts, we

held that the general contractor, Polygon, obtained a lien when its subcontractor

delivered fuel on its behalf. Id. (“[A]lthough [general contractor] Polygon did not

physically supply the bunkers, a party need not be the physical supplier or

deliverer to have ‘provided’ necessaries under the statute.”). We specifically stated

that Polygon “provided” the necessaries within the meaning of § 31342(a) when it

caused them to be delivered by contract. Id. (“[The agreement between Genesis

and Polygon] caused, or provided for, the delivery of the fuel to the vessel.

Therefore, Polygon ‘provided’ necessaries to the vessel under the contract

irrespective of how, or by whom, the delivery was carried out.”).




                                          22
              Case: 16-17755      Date Filed: 11/30/2017   Page: 23 of 26


       Nevertheless, Radcliff contends that the general contractor bears an

additional obligation not mentioned in Galehead before it can receive a lien: it

must pay the subcontractor to whom it delegated performance. Radcliff

acknowledges that no authority directly supports this proposition, but submits that

it lies latent in the case law.

       Radcliff’s argument is meritless. First and foremost, it finds no support in

the text of the statute. Section 31342(a) merely requires that the would-be lienor

“provid[e] necessaries” to the vessel. It does not forbid the supplier from using a

subcontractor to do so, or require that the parties be current on their accounts

payable before a lien arises. We have consistently held that a maritime lien

attaches the moment the necessaries are supplied; subsequent administrative

matters such as tendering an invoice are irrelevant. Dresdner Bank AG v. M/V

OLYMPIA VOYAGER, 465 F.3d 1267, 1276–77 (11th Cir. 2006); see also

Container Applications, 233 F.3d at 1362 n.1 (“A maritime lien is [a] special

property right in a ship given to a creditor by law as security for a debt or claim

subsisting from the moment the debt arises.” (internal quotation marks and citation

omitted)). Likewise, payment by the general contractor to the subcontracted

supplier is immaterial to the general contractor’s lien—it arises at the moment the

subcontractor renders performance on the general contractor’s behalf.




                                           23
             Case: 16-17755    Date Filed: 11/30/2017     Page: 24 of 26


      Accordingly, the district court did not err in determining that O.W. UK

provided the bunkers to the vessel within the meaning of § 31342(a), and as a

result that O.W. UK had a lien on the Deep Blue.

      2. Whether O.W. UK Assigned the Lien to ING

      The district court found that O.W. UK assigned its lien on the Deep Blue to

ING pursuant to the Security Agreement. Radcliff contests that determination on

appeal. Here too, we are unpersuaded.

      To begin with, we note that maritime liens are assignable. Robert Force &

Kris Markarian, Fed. Judicial Ctr., Admiralty and Maritime Law Second Edition,

2013 WL 6732869 (“Maritime liens are assignable; the assignee ordinarily

assumes the rank of the assignor in determining lien priority.”); Thomas J.

Schoenbaum, 1 Admiralty and Maritime Law § 9-1 (5th ed.) (“A maritime lien

may be assigned, and one who advances money for the discharge of a lien occupies

the position of an assignee.”). The question, then, is simply whether the Security

Agreement in fact assigned O.W. UK’s lien on the Deep Blue. The Security

Agreement is, as the parties agree, governed by English law. Questions of contract

interpretation and matters of foreign law are reviewed de novo. Hegel v. First

Liberty Ins. Corp., 778 F.3d 1214, 1219 (11th Cir. 2015); Cooper v. Meridian

Yachts, Ltd., 575 F.3d 1151, 1163 n.5 (11th Cir. 2009).




                                         24
                Case: 16-17755     Date Filed: 11/30/2017     Page: 25 of 26


       Pursuant to § 2.3(a) of the Security Agreement, O.W. UK assigned all

“rights, title and interest in respect of the Supply Receivables.” “Supply

Receivables” is defined to include the monetary sum Technip owed to O.W. UK

for supplying the fuel.16 Radcliff asserts that any maritime lien that arose in O.W.

UK’s favor was not a “right[ ], title [or] interest in respect of” Technip’s obligation

to pay O.W. UK for the fuel. That is, O.W. UK assigned the monetary debt but not

the corresponding maritime lien. There is no merit to this contention.

       English principles of contract interpretation ring familiar to the American

ear. A court “is concerned to identify the intention of the parties by reference to

what a reasonable person having all the background knowledge which would have

been available to the parties would have understood them to be using the language

in the contract to mean.” Arnold v. Britton, [2015] AC 1619, ¶ 15 (UKSC),

https://www.supremecourt.uk/cases/docs/uksc-2013-0193-judgment.pdf (quotation

omitted). That intention is discerned by looking to the words of the contract in

their “documentary, factual and commercial context,” considering, inter alia, “the

natural and ordinary meaning of the clause” and “the overall purpose” of the

contract. Id.



       16
         “Supply Receivables” means “any amount owing, or to be owed, to a Receivables
Chargor under any Supply Contract,” which would include the contract to fuel the Deep Blue
between O.W. UK and Technip, because O.W. UK is a “Receivables Chargor” under the
Agreement and the contract between Technip and O.W. UK was a “Supply Contract.”


                                             25
             Case: 16-17755      Date Filed: 11/30/2017    Page: 26 of 26


      The lien on the Deep Blue is, without a doubt, a “right” or “interest” under

the agreement “in respect of”—in other words, “[a]s regards, as relates to; with

reference to”17—Technip’s obligation to pay O.W. UK for the fuel. Indeed, the

whole purpose of the lien is to secure the debt. See Galehead, 183 F.3d at 1247

(noting that a maritime lien is “security for a debt” (citation omitted)). The debt

was assigned; it is only reasonable that the security would be assigned as well.

The documentary, factual, and commercial context confirm that it was the intention

of the O.W. Bunker Group and ING to assign the lien to ING. As ING notes, the

Security Agreement was executed in connection with a $700 million credit facility

extended to the O.W. entities during their financial hardship. There is little reason

to believe parties intended to exclude the lien, by which the bank could enforce the

debts it had acquired to secure the loan to the O.W. Bunker entities.

      The district court did not err in determining that O.W. UK had a lien on the

Deep Blue and that O.W. UK assigned it to ING.

                                 IV. CONCLUSION

      For the foregoing reasons, the district court did not err in finding that ING

has a lien on the Deep Blue and Radcliff does not. Accordingly, its judgment is

AFFIRMED.


      17
          See In respect of, Oxford English Dictionary Online,
http://www.oed.com/view/Entry/163779?redirectedFrom=in+respect+of#eid177413195 (last
visited Nov. 13, 2017).
                                          26